Title: To James Madison from Albert Gallatin, 16 February 1810
From: Gallatin, Albert
To: Madison, James


Sir,Treasury Department February 16th. 1810.
I have the honor to enclose a Statement transmitted by the Collector of Boston, in relation to the ship Arno which entered Tonningen with a forged Sea Letter.
Exclusively of the cases respecting forged marine papers which have from time to time been communicated by the Department of State, one only has come to the knowledge of the Treasury, the particulars of which are explained by the enclosed letter from the Collector of New York, and the papers accompanying the same. I have the honor to be, with the highest respect Sir, Your obedient Servant
Albert Gallatin
 